89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn Calvin LAWHORN, Jr., Plaintiff-Appellant,v.Rufus R. FLEMING, Warden, Defendant-Appellee,andNottoway Correctional Center, Defendant.
No. 96-6336.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 6, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, Senior District Judge.  (CA-95-691).
Glenn Calvin Lawhorn, Jr., Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Lawhorn v. Fleming, No. CA-95-691 (E.D.Va. Feb. 16, 1996).   We deny Appellant's motions to appoint counsel and to file an amended complaint and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED